I
                  ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                 )
                                                )
    BYA International, LLC                      )      ASBCA No. 58031
                                                )
    Under Contract No. W5J9JE-10-C-0010         )

    APPEARANCES FOR THE APPELLANT:                     Shawn C. Whittaker, Esq.
                                                        Whittaker & Associates, P .C.
                                                        Rockville, MD

                                                       Donald C. Holmes, Esq.
                                                        Donald C. Holmes & Associates, P.A.
                                                        Greensboro, MD

    APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       James D. Stephens, Esq.
                                                        Assistant District Counsel
                                                        U.S. Army Engineer District, Middle East
                                                        Winchester, VA

                                   ORDER OF DISMISSAL

           The parties have executed a Joint Stipulation of Dismissal requesting that the
    referenced appeal be dismissed with prejudice. Accordingly, it is hereby dismissed with
    prejudice in accordance with their stipulation.

          Dated: 22 April 2015



                                                    ROBERT T. PEACOCK
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58031, Appeal ofBYA International,
LLC, rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2